PER CURIAM.
We find the claim raised by the appellant to be legally sufficient for a motion for post-conviction relief, reverse' the denial of relief, and remand this case to the trial court for the limited purpose of editing the sentencing form to order the Department of Corrections to calculate all jail and prison credit for time served that appellant may be entitled to in lower court case number 00-1157. See Powell v. State, 763 So.2d 364 (Fla. 4th DCA 1998); Downing v. State, 779 So.2d 562 (Fla. 2d DCA 2001).
GUNTHER, SHAHOOD and MAY, JJ., concur.